Citation Nr: 1025690	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  04-28 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for left knee 
condition.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Counsel





INTRODUCTION

The Veteran had active military service from March 1961 to 
February 1964, from August 1964 to August 1967, and from May 1968 
to January 1983.

This appeal initially came to the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision.  The Board denied the 
Veteran's claim, but this decision was vacated by a January 2010 
order from the Court of Appeals for Veterans Claims (Court), and 
remanded to the Board for action consistent with a joint motion 
for remand.

It is noted that the joint motion for remand preserved the 
Board's findings with regard to three of the four issues the 
Board had considered, remanding only the left knee issue.

The issue of service connection for a left knee disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for 
a left knee disability was denied by a March 1984 rating 
decision.  The Veteran did not appeal.

2.  The evidence submitted since March 1984 is neither cumulative 
nor redundant of evidence that was already submitted, relates to 
an unestablished fact, and raises a reasonable possibility of 
substantiating the Veteran's claim.






CONCLUSIONS OF LAW

1.  The March 1984 rating decision that denied the Veteran's 
service connection claim for a left knee disability is final.  38 
U.S.C. § 7105(c) (1982); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1983).

2.  Evidence received since the March 1984 rating decision is new 
and material, and the Veteran's service connection claim for a 
left knee disability is reopened.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The Veteran's claim of entitlement to service connection for a 
left knee disability was denied by a March 1984 rating decision 
which is now final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302.  However, a previously denied claim may be 
reopened by the submission of new and material evidence.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

At the time of the March 1984 rating decision, the evidence of 
record contained service treatment records showing treatment of 
the Veteran's left knee on several occasions, including a record 
showing that the Veteran's left leg was casted.  Also of record 
was a VA examination from October 1983 at which the Veteran's 
left knee was found to be normal, despite the Veteran's 
complaints of periodic knee pain.  At a VA examination in 1985 
the Veteran had full range of motion in his left knee.  The 
Veteran's claim was denied as there was no showing of a left knee 
disability.

In March 2003, the Veteran filed to reopen his claim indicating 
that he had been treated for his left knee in January 1977, and 
was having ongoing problems with his knee.  In July 2006, the 
Veteran testified at a hearing before the Board that his left 
knee problems began at Altus AFB where he recalled having his 
left leg put in a cast although he did not remember any specific 
trauma to the knee.  The Veteran also could not recall whether he 
mentioned the left knee on his separation physical.  

In addition to his testimony, the Veteran has also submitted 
radiologic evidence of a left knee disability.  Specifically, X-
rays in September 2003 revealed minor degenerative spurring in 
the Veteran's left knee with no significant joint space narrowing 
or joint effusion; and an MRI in November 2003 revealed what 
appeared to be a tear of the posterior horn, as well as mild 
degenerative joint disease.

The Veteran's claim was previously denied because no current left 
knee disability was shown by the medical evidence, and the 
Veteran was informed that to reopen his claim, he would need to 
show evidence of a left knee disability.  Since that time, 
treatment records have shown evidence of a meniscal tear and of 
degenerative joint disease in the left knee.

This additional evidence is new in that it had not previously 
been presented, and it is material in that it addresses the 
reason the Veteran's claim was previously denied.  Given this 
conclusion, the Board is of the opinion that the additional 
evidence presents a reasonable possibility of substantiating the 
Veteran's claim.  As such, the criteria for reopening have been 
met, and the Veteran's claim is considered reopened. 

In light of this result, a detailed discussion of VA's various 
duties to notify and assist is unnecessary (because any potential 
failure of VA in fulfilling these duties is harmless error).

ORDER

New and material evidence having been submitted, the Veteran's 
claim of entitlement to service connection for a left knee 
disability is reopened.


REMAND

In July 2006, the Veteran testified at a hearing before the Board 
that his left knee problems began at Altus AFB where he recalled 
having his left leg put in a cast, but he did not remember any 
specific trauma to the knee.
 
Service treatment records do show evidence of left knee problems 
in service.  For example, in June 1974, it was noted that the 
Veteran had fractured his left leg in 1968.  On a periodic 
physical in December 1977, the Veteran was noted to have 
developed chondromalacia of his left patella in June 1977 with 
minor problems since that time.  However, x-rays in March 1974 
showed the left knee to be essentially within normal limits; and 
x-rays in 1977 showed no significant soft tissue, skeletal, or 
articular abnormalities.

On his separation physical in September 1982, the Veteran's lower 
extremities were found to be normal; although the Veteran did 
complain about having painful joints, including pain in both 
knees, since parachute duty in 1968.  It was noted that the 
Veteran had cracked his kneecap and had been placed in a knee 
cast.

Following service, the Veteran continued to voice complaints of 
left knee pain, but an actual left knee disability was not shown 
for a number of years after service.  Eventually, the Veteran was 
diagnosed with degenerative joint disease in the left knee by an 
MRI in November 2003.

Given the considerable evidence of left knee problems during the 
Veteran's many years of service, combined with a current left 
knee disability, the Board concludes that a medical opinion 
should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file 
any VA treatment records from July 2008 to 
the present.

2.  Then, schedule the Veteran for a VA 
orthopedic examination of his left knee.  The 
examiner should be provided with the 
Veteran's claims file and any opinion offered 
should be supported by a full rationale.  The 
examiner should diagnose any current left 
knee disability, and then provide an opinion 
as to whether it is as likely as not (50 
percent or greater) that any diagnosed left 
knee disability either began during, or was 
otherwise caused by, the Veteran's military 
service.

3.  Following completion of the development 
requested, readjudicate the Veteran's claim.  
If any benefit sought on appeal remains 
denied, the Veteran should be provided with a 
supplemental statement of the case and an 
appropriate period of time allowed for 
response.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


